        Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 1 of 10


                                                             U.S. Dcpartmcnt of Justicc

                                                            Channing D Phillips
                                                            Acting United States Attorney

                                                            Distric't o/-Columbiu



                                                            .ltdit iur.t,('cnttr
                                                            555 l.ourth S]..,V.t,:
                                                            ll'u.shingtort,   l).(.   205   j0



                                                            August 6,2021
  Peter Rodway
  Pleasant Broadnax
 Counsel for Defendant Graham Llovd

                         Re:     United States v. Graham Llolzd et al.
                                     Case No. 20-CR-t l7 (DLF)

 Dear Mssrs. Rodway and Broadnax:

         This letter sets forth the full and complete plea offer to your
 (hereinafter referred to as "your client" or "defendant"),
                                                                                 client. Graham Lloyd,
                                                                from the offlce of the United States
 Attonley for the District of columbia (hereinafter also referred                                 ,.this
                                                                      to as ',the
 office")' This plea offer expires on August 15, 2021. If your client Government,, or
                                                                                accepts the terms and
 conditions of this offer' please have your clGnt execute
                                                          this clocument in the space provided below.
 Upon receipt of the executed document, this letter will
                                                            become the plea Agreement (hereinafter
 referred to as "this Agreeme,t"). The tenns of the
                                                     offer are as follows:

         l.     Charges and Statutory penalties

        Your client agrees^to plead guilty to count 1 of an Information
                                                                        charging your client with
to Rcstricted Building or Grounds, in violation of lg
                                                      u.s.c. gg 1752(a)(2) and t7Sz(b)(z).
        Your clicnt undcrstands that a violation of l8 u.s.c. gg
                                                                   1752(a)(2) and 1752(b)(2)carries
a maximurn sentence of one year of imprisonrnent;
                                                     a fine of $ 100,000 or twice the pecuniary gain
or loss of the off-ense, pursuant to l8 U.S.c. 3571(bX5);
                                              $             a tcrm of supcrviscd rclease of not more
than one year, pursuant to I 8 u.s.c' 3583(bX3;;
                                        $           anJ an obligation ro pay any applicable interest
or pcnaltics on fincs and rcstitution not timcly madc.

        In addition, pursuanr to lg U.S.C. g 3013(a)(lXAXiii), your
                                                                         clicnt agrces to pay a spccial
a-ssessment  of $25 per class A misdmeanor con\ iction to the clerk of the
                                                                                 United States District
court for the District of columbia.Your client also understancls
                                                                     that, pursuant to lg U.S.c. $
3572 and $ 5El'2 of the United States Scntcncing
                                                         commission, Guidelines Manual (201g)
(hereinafter "sentencing Guidelines," "Guidelin.r,,'oi..u.s.S.G.,,),
                                                                       the court may also impose a
fine that is sufficient to pay the federal government the
                                                               costs of any imprisonment, term of
supcrviscd rclcasc, and pcriod of probation. Furthcr, your
                                                           client understands that, if your clicnt has
two or more convictions fbr a crime of violence or felony
                                                           drug ofl-ense, your client may be subject


                                            Page   I of10
         Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 2 of 10




  to thc substantiallv
                       li.gl:t penaltics provided for in thc carecr-offender statutes and provisions
  of the Sentencing Guidelines.

            2.        Factual Stipulations

          Your client agrees that the attached "statement of ofrense"
                                                                      fairly and accurately describes
  your clicnt's actions and involvcmcnt in the offcnsc
                                                       to which your clicnt is plcading guilty. plcase
  have your client sign and return the Statement of
                                                      offenr";;; written proffer of evidence, along
  with this Agrccmcnr.

            3.        Additional Charqes

            In considcration of your clicnt's guilty plea to thc abovc offcnse
  pursuant to the terms of this Plea Agreement.
                                                                               in thc  Information
                                                the Government agrees to dismiss the charges in the
  Indictmcnt     in this case.

            4.       Sentencing Guidelines Analysis

         Your clicnt understands that the scntcnce in this case
                                                                        will be dctermined by thc Court,
 pursuant to the f-actors set fbr-th in l8 U.S.c. g
                                                    3553(a), including a consideration of the Sentencing
 Guidclines' Pursuant to Federal Rule of criminal Pioccdurc
                                                                    I l(c)(l )(B), and to assist thc court in
 determining the appropriate sentence, the parties agree
                                                              to the fblrowing:

                     A.        Estimated offense Lever under the Guiderines

         The parties agree that the foilowing Sentencing
                                                         Guiderines sections appry:



        U.S.S.G. g        2B2.3(a)                  Base Oflense   Level                        4
        U.S.S.G. { 2B2.3(b)(    I XA)               SpeciJic Olfense Characteristics
                                                    Restricted   Grounds                        )

                                                                                 Total          6

        A   cceptctnc.e of' Respo ns i b i I i nt

        The Government agrees thata2-level reduction
                                                        will be appropriate, pursuant to U.S.S.G.
$ 381'1'   provided that your client clearly clemonstrates
                                                            acceptance of responsibility, to the
satisfaction of the Govemment, through your client's
                                                     allocution, adherence to every provision of
this Agreement, and conduct            between eniry of the plea and irlposition of sentence.

        Nothing in this Agreelnent limits the right of the Government
adjustment fbr acceptance of responsibility, pursuant
                                                                      to seek            denial of the
                                                       to U.S.S,G. $ 3E I . I , and/or imposition of an
adjustment for obstruction oflustice. pursuant to
                                                    u.S.S.G. $ 3c1.1, regardless of any agreement
set fbrth above, should your client move to withrlraw
                                                       your client's guilty plea after it is entered, or


                                                        Page 2   of10
         Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 3 of 10




  should it bc detcnnined by the Govcrnmcnt
                                                 that your crient has either (a) engaged in conduct,
  unknown to the Government at the time of the
                                                       signing of- this Agreement, that constitutes
  obstruction ofjustice' or (b) engaged in additional
                                                      cririinaiconduct aftcr signing this Agreement.
          In accordance with thc abovc, thc Estimatcd offbnsc
                                                              Level will bc at lcast 4.

                 B.       Estimated Criminal History Category

         Based upon thc information now available to this
                                                          office, your client does not havc any
  criminal convictions.

         Accordingly, your client is estimated to have 0 criminal
                                                                     history points and your client's
 criminal History category is cstimated to bc t (thc "Estimatcd
                                                                  Criminal History catcgory,'). your
 client acknowledges that after the pre-sentence investigation
                                                               by the United states probation office,
 a diffcrent conclusion rcgarding your client's crimina'l
                                                          convictions and/or criminal history points
 may be reached and your client's criminal history points
                                                            may increase or decrease.

                 C.      Estimated Guidelines Range

         Based upon the Estimated offense Level and the
                                                        Estimated      criminal History Category set
 forth abovc, your clicnt's estimated Sentcncing Guidelincs
                                                                  rangc 0 months to 6 months (thc
 "Estimated Guidelines Range"). In addition,
                                                the-parties agree thaq pursuant to U.S.S.G. 5E1.2,
 should the court imposc a fine, at Guittelincs level                                        $
                                                       4, thcistimatcd applicablc finc rangc is $500
 to $9'500' Your client reserves the right to ask the
                                                      courl not to impose any applicable fine.
         The parties agree that, solely 1'or the purposes of
                                                               calculating the applicable range under the
Sentencing Guidelines, neither a downward'noi
                                                     upward departure from the Estimated Guidelines
Range set forth above is warranted. Except as provided
                                                                 f:or in the ',Reservation of Allocution,,
s.ection below, the parties also agree that neithtr
                                                          party will seek any offense-level calculation
diff-erent from the Estimated offense Level calculated
                                                             above in subsection A. However, the parties
are free to argue for a Criminal History Category
                                                      clifferent from that estimated above in subsection
B.

        Your client understands and acknowledges that the
                                                             Estimated Guidelines Range calculated
above is not binding on tlie Probation office oi the
                                                       court. Should the court or probation office
determine that a guidelines range different from the
                                                      Estimated Guidelines Range is applicable, that
will not be a basrs for withdrawar or recission of this Agreement
                                                                   by either party.
         Your client understands and acknowledges that the tenns
conduct that occurred before the execution of this
                                                                       of this section apply only to
                                                       Agreement. Should your client commit any
conduct after the execution of this Agreement that
                                                       would fonn the basis for an increase in your
client's base offense level.orjustify an upward departure (examples
                                                                        of which include, but are not
limited to' obstruction ofjustice, failure io upp"u, for
                                                         a court proceeding, criminal conduct while
pending sentencing, and fblse statements to law
                                                   enfbrcement agents, the probation ofTicer, or the
court)' the Govemlnent is free under this Agreement to
                                                           seek an increase in the base offense level
based on that post-agreement conduct.



                                             Page 3 of   l0
       Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 4 of 10




        5.      Agreement as to Sentencing Allocution

        The parlies further agree that a sentence within the Estimated Guidelines Range would
constitute a reasonablc sentencc in light of all of thc factors set forth in l8 U.S.C. $ 3553(a), should
such a sentence be subject to appellate review notwithstanding the appeal waiver provided below.
As apartof this agrecment, thc Government agrccs to cap its allocution as to incarccration to thc
low end of the applicable Guidelines range for this offense.

        6.      Reservation of Allocution

         The Government and your client reserve the right to describe fully, both orally and in
writing, to the scntcncing judge, thc nature and scriousncss of your clicnt's misconduct, including
any misconduct not described in the charges to which your client is pleading guilty, to inform the
prcsentencc reporl writer and the Court of any re levant facts, to disputc any factual inaccuracies
in the presentence report, and to contest any matters not provided for in this Agreement. The parties
also rescrve thc right to addrcss the correctncss of any Sentcncing Guidclines calculations
detennined by the presentence report writer or the court, even if those calculations differ from the
Estimated Guidelincs Range calculated hcrein. In thc cvent that the Court or thc prescntencc report
writer considers any Sentencing Guidelines ad.justments, departures, or calculations diffbrent from
those agreed to andlor estimated in this Agreement, or contcmplatcs a scntcnce outsidc the
Guidelines range based upon the general sentencing lactors listed in l8 U.S.C. g 3553(a), the
parties rescrve thc right to answer any related inquiries from thc Courl or the prcsentcnce report
writer and to allocute fbr a sentence within the Guidelines range, as ultimately determined bythe
Court, even if the Guidelines range ultimately determined by the Court is different from the
Estimated Guidelines Range calculated herein.

        In addition,   if in this Agreement the parties have agreed to recommend        or refrain from
recommending to the Court a particular resolution of any sentencing issue, the parties reserve the
right to full allocution in any post-sentence litigation. The parties retain the full right of allocution
in connection with any post-sentence motion which may be file<l in this matter and/or any
proceedings befbre the Bureau of Prisons. In addition, your client acknowledges that the
Government is not obligated and does not intend to file any post-sentence downward departure
motion in this case pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

        7.      Court Not Bound by this Agreement or the Sentencing Guidelines

       Your client understands that the sentence in this case will be imposed in accordance with
l8  U.S.C. $ 3553(a), upon consideration of the Sentencing Guidelines. Your client further
understands that the sentence to be imposed is a matter solely within the discretion of the Court.
Your client acknowledges that the Court is not obligated to follow any recommendation of the
Covemment at the time of sentencing. Your client understands that neither the Govemment's
recommendation nor the Sentencing Guidelines are binding on the court.

        Your client acknowledges that your client's entry of a guilty plea to the chargetl offense
authorizes the Court to impose any sentence, up to and including the statutory maximum sentence,


                                             Page 4   of10
        Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 5 of 10




 which may bc grcater than thc applicable Guidclrncs range. The Government cannot,
                                                                                          and does not,
 make any promise or representation as to what sentence your client will receive. Moreover,
                                                                                                    it is
 understood that your client will have no right to withdraw your client's plea of guilty
                                                                                             should the
 Court impose a sentence that is outside the Guidelines range or if the Court does not fbllow
                                                                                                     the
 Govcmment's scntcncing rccommendation. Thc Govcrnmcnt and your clicnt will be bound
                                                                                                 by this
 Agreement, regardless of the sentence imposed by the Court. Any effort by your
                                                                                    client to withdraw
 thc guilty plca bccause of the lcngth of the sentcncc shall constitute a breaih of this
                                                                                         Agrcement.

         8.       Conditions of Release

        Thc Govcmmcnt and your clicnt agree to recommend that the Court continuc thc current
 terms of your client's release pending your client's sentencing in this case.

         9.      Waivers

                 A.       Statute of Limitations

          Your client agrees that, should the conviction following your client's plea of guilty
pursuant to this Agreement be vacated for any rcason, any prosccution, bascd on thc
                                                                                          conduit set
tbrth in the attached Statement of Offense, that is not time-barred by the applicable statute
                                                                                                   of
limitations on the date of thc signing of this Agrecmcnt (including ony .ornt, tirat thc
                                                                                         Government
has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement)
                                                                                             may be
commenced or reinstated against your client, notwithstanding thc cxpiration- of
                                                                                       thc statute of
lirnitations between the signing of this Agreement and the commencement or reinstatement
                                                                                              of such
prosecution. It is the intent of this Agreement to waive all defenses based
                                                                                     on the statute of
limitations with respect to any prosecution of conduct set forth in the attached Statement
                                                                                           of offense
that is not time-barred on the date that this Agreement is signed.

                 B.      Triat Rights

         Your client understands that by pleading guilty in this case your client agrees to
                                                                                                       waive
 certain rights afforded by the Constitution of the United States and/or by statute
                                                                                      o. -1". your client
 agrees to forego the right to any further discovery or disclosures of information
                                                                                               not already
provided at the time of the entry of your client's guilty plea. Your client also
                                                                                         agrees to waive,
among other rights, the right to be indicted by a Grand Jury, the right to plead not"guilty,
                                                                                                     and the
right to a jury trial. If there were a jury trial, your client would have the right to be represented
                                                                                                           by
counsel, to confront and cross-examine witnesses against your client, to chillenge
                                                                                         the admissibility
of evidence offered against your client, to compel witnesies to appear fbr the pu.po.. of testilying
and presenting other evidence on your client's behalf, and to .hoor. whethlr
                                                                                       tt testiflr. If t-here
were a jury trial and your client chose not to testify at that trial, your client would have
                                                                                                tire right to
have the jury instructed that your client's failure to testify couid not be held against
                                                                                               your client.
Your client would further have the right to have the jury instructed that your Jlient is presumed
innocent until proven guilty, and that the burden would be on the Unite<l States
                                                                                            to prove your
client's guilt beyond a reasonable doubt. If your client were fbund guilty after a trial, your
                                                                                                       ciient
would have the right to appeal your client's conviction. Your client untlerstands that
                                                                                                   the Fifth
Amendment to the Constitution of the United States protects your client from
                                                                                          the use of self-


                                               Page 5   of10
       Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 6 of 10




incrirninating statemcnts in a criminal prosecution. By entering a plca of guilty, your client
knowingly and voluntarily waives or gives up your client's right against self-incrirnination.

         Your client acknowledges discussing with you Rule I I (f) of the Federal Rules of Criminal
Procedure and Rule 410 of thc Federal Rules of Evidencc, which ordinarily limit thc admissibility
of statements made by a defendant in the course of plea discussions or plea proceedings if a guilty
plca is latcr withdrarvn. Your client knowingly and voluntarily rvaives thc rights that arisc undcr
these rules in the event your client withdraws your client's guilty plea or withdraws from this
Agrcement aftcr signing it.

        Your client also agrccs to waive all constitutional and statutory rights to a speedy scntencc
and agrees that the plea of guilty pursuant to this Agreement will be entered at a time decided upon
by the partics with the concurrencc of thc Court. Your client undcrstands that thc date for
sentencing will be set by the Cour1.

                C.     Appeal Rights

         Your client agrees to waive, insofbr as such waiver is permitted by law, the right to appeal
the conviction in this case on any basis, including but not limited to clairns that ( 1) the statute to
which your client is pleading guilty is unconstitutional, and (2) the admitted conduct does not f-all
within thc scopc of thc statutc. Your client understands that fcderal law, spccifically l8 U.S.C.
5 3142, aflbrds defbndants the right to appeal their sentences in certain circumstances. Your client
also agrees to waivc the right to appeal thc scntcncc in this case, including but not limitcd to any
term of imprisonment, fine, fbrfeiture, award of restitution, term or condition of supervised release,
authority of the Court to set conditions of release, and the manner in which the sentence was
determined, except to the extent the Court sentences your client above the statutory maximum or
guidelines range determined by the Court. In agreeing to this waiver, your client is aware that your
client's sentence has yet to be determined by the Court. Realizing the uncertainty in estimating
what sentence the Court ultimately will impose, your client knowingly and willingly waives youi
client's right to appeal the sentence, to the extent noted above, in exchange for the concessions
made by the Government in this Agreement. Notwithstanding the above agreement to waive the
right to appeal the conviction and sentence, your client retains the right to appeal on the basis of
ineffective assistance of counsel, but not to raise on appeal other issues regarding the conviction
or sentence.

               D.      Collateral Attack

        Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreernent or otherwise attempt to rnodify or change the sentence or the manner in
which it was determined in any collateral attack, including, but not limited to, a motion brought
under 28 U.S.C. I 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineff-ective
assistance of counsel. Your client reserves the right to file a motion brought under l8 U.S.C.
$ 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion.




                                            Page 6 of 10
       Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 7 of 10




                E.      HearingsbyVideoTeleconferenceand/orTeleconference

         Your clicnt agrces to conscnt, pursuant to thc CARES Act, Scction 15002(b)(4) ancl
 otherwise, to hold any proceedings in this matter - specifically including but not limited to
 presentmcnt, initial appcarancc, plea hearing, and scntencing by video tcleconferencc and/or by
                                                               -
 teleconference and to waive any rights to demand an in-person/in-Court hearing. your client
 furthcr agrccs to not challengc or contcst any findings by thc Court that it may propcrly procccd
 by video teleconferencing and/or telephone conferencing in this case because, due to the COVID-
 l9 pandcmic, an in-person/in-Court hcaring cannot bc conductcd in pcrson without seriously
jeopardizing public health and sat-ety and that further there are specific reasons in this case that
 any such hcaring, including a plca or sentcncing hcaring, cannot be furthcr delayed without serious
harm to the interests ofjustice.

        10.     Restitution

         Your client acknowledges that the total damage to the Equistrian Statue of Andrew Jackson
on Junc 22,2020 was at lcast $34,000. Your clicnt agrccs as paft of the plca in this matter to pay
restitution to the Department of Treasury in the amount of $2,600.

        Payments of restitution shall be made to the Clerk of the Court. In order to facilitate the
collection of financial obligations to bc imposcd in connection with this prosccution, your clicnt
agrees to disclose fully all assets in which your client has any interest or over which your client
excrcises control, dircctly or indirectly, including those held by a spouse, nomince or other third
party. Your client agrees to submit a completed hnancial statement on a standard financial
disclosure forrn which has been provided to you with this Agreement to the Financial Litigation
Unit of the United States Attorney's Offlce, as it directs. If you do not receive the disclosu." fo*,
your client agrees to request one from usadc.ecfflu@usa.doj.gov. Your client will complete and
electronically provide the standard financial disclosure form to usadc.ecft1u@usa.doj.go, 30 duyt
prior to your client's sentencing. Your client agrees to be contacted by the Financial Litigation
Unit of the United States Attorney's Offlce, through defense counsel, to complete a financial
statement. Upon rcvierv, if there are any follow-up questions, your client agrees to cooperate with
the Financial Litigation Unit. Your client promises that the financial statement and disclosures will
be complete, accurate and truthful, and understands that any willful falsehood on the financial
statement could be prosecuted as a separate crime punishable under 18 U.S.C. 1001, which
                                                                                        $
carries an additional five years' incarceration and a fine.

        Your client expressly authorizes the United States Attorney's Office to obtain a credit
report on your client in order to evaluate your client's ability to satisfy any financial obligations
imposed by the Court or agreed to herein.

       Your client understands and agrees that the restitution or fines imposed by the Court will
be due and payable immediately and subject to immediate enfbrcement by the United States. If the
Court imposes a schedule of payments, your client understands that the schedule of payments is
merely a minimum schedule of payments and will not be the only method, nor a limitation on the
methods, available to the United States to enforce the criminal judgment. If your client is sentenced
to a term of imprisonment by the Court, your client agrees to participate in the Bureau of prisons'


                                            Page 7 of   l0
       Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 8 of 10




lnmate Financial Responsibility Program, regardless of whethcr the Court specifically imposcs a
schedule of payments.

       Your client certifies that your client has made no transf-er of assets in contemplation of this
prosccution for thc purpose of evading or defbating financial obligations that are crcated by this
Agreement and/or that may be imposed by the Court. In addition, your client promises to make no
such transfers in thc futurc until your clicnt has fulfilled the financial obligations under this
Agreement.

        11.     Breach of Agreement

        Your client understands and agrees that, if after entering this Agreement, your client fails
specifically to pcrlorm or to fulfill cornplctcly cach and evcry onc of your client's obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will have
breached this Agrcen,ent. In thc evcnt of such a brcach: (a) the Govcmment will be free from its
obligations under this Agreement; (b) your client will not have the right to withdraw the guilty
plca; (c) your client will be fully subject to criminal prosecution for any other crimes, including
perjury and obstruction ofjustice; and (d) the Government will be free to use against your client,
directly and indirectly, in any criminal or civil procccding, all statcmcnts made by your client and
any of the information or materials provided by your client, including such statements, information
and materials provided pursuant to this Agrccment or during the course of any dcbricfings
conducted in anticipation of, or after entry of, this Agreement, whether or not the debriet-rng, *"i.
previously charactcrizcd as "off'-the-rccord" debriefings. and including your client's statements
made during proceedings before the Court pursuant to Rule I I of the Federal Rules of Criminal
Procedure.

        Your client understands and agrees that the Government shall be required to prove a breach
of this Agreement only by a preponderance of the evidence, except where iuch breach is based on
a violation of federal, state, or Iocal criminal law, which the Government need prove only by
probable cause in order to establish a breach of this Agreement.

        Nothing in this Agreement shall be construed to permit your client to commit pedury, to
rnake false statements or declarations, to obstruct justice, or to protect your client from prosecution
fbr any crimes not included within this Agreement or committed by your client after the execution
of this Agreement. Your client understands and agrees that the Government reserves the right to
prosecute your client for any such otl-enses. Your client further understands that any perjury, talre
statements or declarations, or obstruction ofjustice relating to your client's obligations under this
Agreement shall constitute a breach of this Agreement. In the event of such a breach, your client
will not be allowed to withdraw your client's guilty plea.




                                            Page 8   of10
      Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 9 of 10




        12.    Complete Agreement

        No agrccmcnts, promiscs, understandings, or represcntations have
                                                                         becn made by the partics
or their counsel other than those contained in writing herein, nor will uny
promises, undcrstandings, or reprcsentations bc made u-nless
                                                                                 ,r.h    agreements,
                                                               committcd to writing and signed by
your client, defense counsel, and an Assistant united States
                                                             Attorney for the Distr[t of  columbia.
        Your client further understands that this Agreement is binding only
                                                                            upon the Criminal and
Superior Courl Divisions of the United States Attorncy's Office for thc
                                                                        District of Columbia. This
Agreement does not bind the Civil Division of this orfi.. or any other United
                                                                                  States Attorney,s
Office, nor does it bind any othcr statc, local, or fcdcral prosccutor. It also
                                                                                   docs not bar or
compromise any civil' tax, or administrative claim pending o. ihut may
                                                                       be made against your client.

       If the foregorng terlns and conditions
                                            are satisfactory, your client rnay so indicate by
signing this Agrecment and thc Statemcnt of Offcnsc, and returning both
                                                                          to me no latcr than
August 15,2021.

                                                       Sincerely yours,




                                                      Channiiig D. Phillips
                                                      Acting United States Attorney



                                             By:
                                                      Christopher A. Ben'idge
                                                      Thomas G. Strong
                                                      Assistant United States Attomeys




                                         Page 9    of l0
        Case 1:20-cr-00117-DLF Document 89 Filed 09/15/21 Page 10 of 10




                                DEF     ENDANT'S ACCEPTANCE

         I have rcad every page of this Agrccment and have discussed it with my attorneys,
Peter Rodway and Pleasant Broadnax.     I fully understand this Agreement and agree to it without
rcservation. I do this voluntarily and of my own frec will, intending to be lcgally bound. No
threats have been made to me nor am I under the influence of anything that could impede my
ability to undcrstand this Agrccment fully. I am pleading guilty becausc I am in fact guilty of the
offense identified in this Agreement.

        I reaffirm that absolutely no prornises. agreements, understandings, or conditions have
bccn madc or cntered into in conncction with my decision to plead guilty exccpt those sct forth
in this Agreement. I am satisfied with the legal services provided by my attorney in connection
with this Agrecment and matters rclated to it.

Date:

                                        Defendant


                            ATTORNEY'S ACKNOWLEDGMENT

       I have read every page of this Agreement, reviewed this Agreement with my client, Graham
Lloyd, and fully discussed thc provisions of this Agreemcnt with my client. Thcse pagcs accuratcly
and completely set forth the entire Agreement. I concur in my client's desire to plead guilty as set
forth in this Agreement.

        September 9, 2021               /s/Peter E. Rodway, Esq.
D;le:
                                        Peter Rodw uy
                                        Pleasant Broadnax
                                                      -
                                        Attomeys for Defendant




                                           Pagc   l0 of10
